Title: From John Adams to Alexander Wedderburn, 25 April 1774
From: Adams, John
To: Wedderburn, Alexander


     
      post 25 April 1774
      
      To Mr. Alexander Wedderburne.
      Sir
      
     
     Your Defence of Messrs. Hutchinson and Oliver before the Lords Committee of his Majestys privy Council for Plantation affairs, against the Address of the House of Representatives of the Massachusetts Bay, has arrived in Boston,: and as it is very curious, interesting and extraordinary, you will excuse a fair Discussion of its Merits, before the Trybunal of the Public.
     Whatever may be your real Character, in private or in public Life, (which however is better known in America than you imagine) you shall be treated, with all that Respect, which is due, to his Majestys Solicitor General.
     “The Question is, you say of no less Magnitude, than whether the Crown shall ever have it in its Power to employ a faithfull and Steady Servant in the Administration of a Colony”: But this is, begging the Question Mr. Wedderburn. The Question is whether Mr. Hutchinson is a faithfull and Steady Servant of the Crown. If he is let him be Supported, but if he is not the Petition of the Massachusetts Assembly ought to have been granted.
     “In the Appointment of Mr. Hutchinson,” you say his Majestys Choice followed the Wishes of his People! Do you mean, the good People in England Mr. Wedderburn? These for want of true Intelligence, are not competent Judges. Can you mean the People of the Province? If you do, I Sincerely pity you! You must have been deceived by false Informations; you must have been ignorant, to an unpardonable Degree of a Country and of Characters, about which you, dogmatise with so much Confidence.
     At the Time, when Mr. Hutchinson was appointed to this Government, he was the Object of the political Hatred of the Body of this People. For this I appeal to every Thing, which can be an Indication of their Sentiments. If We look into the Pamphlets which have been written, in this Province, for these last Ten Years, We shall find him to be the principal Object of Jealousy and Aversion. If We look into the Boston Gazette, which even Mr. Oliver allows to be the oracle of the People and a sure Indication of their Temper, We find that Mr. Hutchinson has been, more remarkably the Object of their Aversion, and Jealousy than any other Man.
     
     If We turn over the Records of the general Assembly, We find the House of Representatives, the most infallible Proof of the sense of this People, engaged for this whole Period, in an uninterrupted Opposition to him, his Views, Designs and Measures. In 1764 his Friends, exerted their Utmost Address and Influence and in Repeated Attempts to get him, appointed Agent for the Province, at the Court of Great Britain. But every attempt of this Kind was defeated, by the Popular Members of the House, though they had a most formidable Combination of that Gentlemans Family Connections, and all the Influence of the Prerogative, and the then Governor Bernards Friends to contend with. In 1766, his Character ran so low, with the People, that he was disgracefully discarded from the Council, together with the wholly united Phalanx of his Friends—and neither he nor they have been able to procure an Election Since that Time, tho repeated Attempts have been made in their favour. In the same Year or the next, upon his assuming a seat at the Board as Lt Governor, tho without claiming a Voice, Such was the Jealousy of his Ambition, and such the opinion of his Guile and Artifice, his Dissimulation and Hypocrisy, his falshood and fraud, that the People universally and their Representatives took the Alarm, and by a determined and Spirited opposition to him, defeated him in that attempt ascribing it to a “Lust of Power,” which those who know best Supposed to be his predominant Passion.
     After, the Departure of Sir Francis Bernard, Mr. Hutchinson assumed the Chair as Lt Governor, And every session of the general Court, nay almost every day of every session exhibited Proofs, of the aversion of the People and their Representatives to him, he not being able with all his Advantages, his Extensive Connections, his numerous personal Votaries who were attached to him because they had been promoted by him, and all his Prerogatives, to carry a Single Point of Consequence in the assembly.
     Let your Informers blush then, for their Disregard to Truth, who have led you to expose your Character, to the World and to Posterity, by saying, that the Choice of Mr. Hutchinson followed the Wishes of the People. If you, should take the Pains, to learn the true History of this Province you will certainly retract an Assertion, so entirely repugnant to Truth.
     I will not descend into more Particulars to shew aversion of this People to Mr. Hutchinson, which has been growing for Ten years past, unless I should be further called upon to do it. If I am I will, and I will undertake to prove, more of this Kind, than Mr Wedder­burn can do, relative to a Strafford and a Laud, who fell Bloody Victims, to the Hatred of the People.
     I propose to do my self the Honour to accompany the solicitor General through his whole Argument, and to examine the Choicest flowers of his Rhetoric. But I shall take, my own Time, and follow my own Humour in it.
     
      A Disciple of Dr. Franklin
     
    